      Case 5:19-cv-00615 Document 1 Filed 08/23/19 Page 1 of 4 PageID #: 21




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 BECKLEY DIVISION

ROLAND MATHIS,                                     )
         Plaintiff,                                )
                                                   )
v.                                                 )                Civil Action No. 5:18-001111
                                                   )                CIVIL ACTION NO. 5:19-CV-00615
WARDEN JOEL ZIEGLER, et al.,                       )
         Defendants.                               )

                                                ORDER

        On August 22, 2019, Plaintiff, acting pro se, filed a Motion to Amend in the above

action. (Document No. 96.) In his Motion, Plaintiff states that Officers J. Swager, T. Sweeney,

and J. Perry “ransacked” Plaintiff’s cell during searches conducted on February 14, 2019, and

June 20, 2019. (Id.) Plaintiff alleges that Officers Swager, Sweeny, and Perry engaged in

retaliatory conduct towards Plaintiff based upon Plaintiff’s race. (Id.) Plaintiff claims that the

foregoing conduct has caused Plaintiff to suffer emotional distress. 1 (Id.)


1
  The undersigned notes that Plaintiff asserts allegations against correctional officers concerning Inmate
Cooper. Plaintiff is advised that he cannot proper assert a claim based on another inmate. Individuals have
a statutory right pursuant to 28 U.S.C. § 1654 to prosecute their own cases pro se in federal courts. 28
U.S.C. § 1654(“In all courts of the United States the parties may plead and conduct their own cases
personally or by counsel as, by the rules of such courts, respectively, are permitted to manage and conduct
causes therein.”); also see Faretta v. California, 422 U.S. 806, 825, 834, 95 S.Ct. 2525, 2536-41, 45
L.Ed.2d 562 (1975)(Stating that Section 1654 “guarantee[s] a choice between representation by counsel
and the traditional practice of self-representation.”); Myers v. Loudoun County Public Schools, 418 F.3d
395, 400 (4th Cir. 2005)(“An individual unquestionably has the right to litigate his own claims in federal
court . . ..) “The right to litigate for oneself, however, does not create a coordinate right to litigate for
others.” Myers, 418 F.3d at 400(emphasis in original)(holding that generally a parent may not proceed
pro se on behalf of his or her child); also see Osborne v. Bank of the United States, 22 U.S. 738, 6 L.Ed.
204 (1824)(A corporation can appear only by an attorney, while a natural person may appear for himself.)
The Fourth Circuit has explained that “we consider the competence of a layman representing himself to
be clearly too limited to allow him to risk the rights of others.” Oxendine v. Williams, 509 F.2d 1405,
1407 (4th Cir. 1975)(finding that an individual may not proceed pro se on behalf of a class of plaintiffs);
also see Guest v. Hansen, 603 F.3d 15, 20 (2nd Cir. 2010)(“The law contains so many esoteric pitfalls for
an untrained advocate . . . that the risk of inadvertent waiver or abandonment of an issue is too high for us
to allow a pro se litigant to represent another person.”). Additionally, it is “unlawful for any natural
person to practice or appear as an attorney-at-law for another in a court of record in this state . . . without
                                                       1
       Case 5:19-cv-00615 Document 1 Filed 08/23/19 Page 2 of 4 PageID #: 22




         The undersigned finds that Plaintiff’s above allegations do not relate back to the

allegations contained in Plaintiff’s original Complaint in the above action. The current

allegations occurred in 2019, after the filing of his original Complaint and are against new

defendants. Therefore, the undersigned CONSTRUES Plaintiff’s Motion to Amend as an

attempt to initiate a new civil action pursuant to Bivens v. Six Unknown Federal Agents of

Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 24 L.Ed.2d 619 (1971), and hereby

DIRECTS the Clerk to open a new civil action and include therein a copy of Plaintiff’s Motion

to Amend (Document No. 96) 2. The undersigned further ORDERS that the Clerk send Plaintiff a

copy of a form Complaint and Application to Proceed in forma pauperis and that within 30 days

of the date of entry of this Order (1) Plaintiff file, if he wishes to proceed with a Bivens action,

the form Complaint specifying, among other things, the names of individual Defendant(s) in his

Bivens action and stating specific facts as to how each defendant violated his constitutional

rights, and (2) Plaintiff either pay the Court’s filing fee ($350) and administrative fee ($50)

totaling $400 or file the Application to Proceed in Forma Pauperis and other documents as

required by 28 U.S.C. § 1915(a)(1) and (2). In filing his form Complaint, Plaintiff is hereby

NOTIFIED that it will be insufficient for him to simply refer to his prior Motion to Amend

(Document No. 96), or additional documentation, or to incorporate the same by reference in the

form Complaint. The form Complaint will supersede the Motion to Amend (Document No. 96),


first having been duly and regularly licensed and admitted to practice law in a court of record in this
state.” W. Va. Code § 30-2-24. The undersigned, therefore, finds that Plaintiff Davis is precluded from
prosecuting claims on behalf of the other named Plaintiffs as it would constitute the unauthorized practice
of law. See McClung v. United States, 2010 WL 3999295 at * 1 (S.D.W.Va.)(J. Berger)(striking and
declining to consider the merits of a letter written by a non-attorney on behalf of a pro se plaintiff because
“it represents the unauthorized practice of law.”); Wagner v. Whipkey, 2007 WL 1074870 at *2
(S.D.W.Va. (M.J. Stanley)(“It is well settled that a pro se individual or individuals cannot represent a
class.”)
2
    The Clerk is DIRECTED to TERMINATE the Motion to Amend as a pending motion in the above
                                                      2
         Case 5:19-cv-00615 Document 1 Filed 08/23/19 Page 3 of 4 PageID #: 23




and there must be one integrated document that will provide the defendants with notice of the

claims and allegations against them. Failure of the Plaintiff to file a form Complaint and

complete Application to Proceed in forma pauperis or Without Prepayment of Fees within thirty

(30) days from the date of this Order will result in a recommendation of dismissal of this matter

without prejudice Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure 3 and Rule 41.1

of the Local Rules of Civil Procedure for the Southern District of West Virginia 4.

           Plaintiff is NOTFIED that the Prison Litigation Reform Act, 42 U.S.C. §

1997e(a)(1996), requires that inmates exhaust available administrative remedies prior to filing

civil actions though the administrative process may not afford them the relief they might obtain

through civil proceedings. 5 Woodford v. Ngo, 548 U.S. 81, 126 S.Ct. 2378, 2382-83, 165

L.Ed.2d 368 (2006); Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002)(The


action.
3
  Rule 41(b) of the Federal Rules of Civil Procedure provides:
                 (b) Involuntary Dismissal: Effect Thereof. For failure of the plaintiff to
          prosecute or to comply with these rules or any order of court, a defendant may move
          for dismissal of an action or of any claim against the defendant. Unless the court in its
          order for dismissal otherwise specifies, a dismissal under this subdivision and any
          dismissal not provided for in this rule, other than a dismissal for lack of jurisdiction,
          for improper venue, or for failure to join a party under Rule 19, operates as an
          adjudication upon the merits.
4
    Rule 41.1 of the Local Rules provides:
                   Dismissal of Actions. When it appears in any pending civil action that the
            principal issues have been adjudicated or have become moot, or that the parties have
            shown no interest in further prosecution, the judicial officer may give notice to all
            counsel and unrepresented parties that the action will be dismissed 30 days after the
            date of the notice unless good cause for its retention on the docket is shown. In the
            absence of good cause shown within that period of time, the judicial officer may
            dismiss the action. The clerk shall mail a certified copy of any order of dismissal to all
            counsel and unrepresented parties. This rule does not modify or affect provisions for
            dismissal of actions under FR Civ P 41 or any other authority.
5
    42 U.S.C. § 1997e(a) provides as follows:
            No action shall be brought with respect to prison conditions under section 1983 of this
            title or any other federal law, by a prisoner confined in any jail, prison, or other
            correction facility until such administrative remedies as are available are exhausted.
                                                        3
     Case 5:19-cv-00615 Document 1 Filed 08/23/19 Page 4 of 4 PageID #: 24




Prison Litigation Reform Act’s exhaustion requirement applies to all inmate suits about prison

life whether they involve general circumstances or particular episodes and whether they allege

excessive force or some other wrong.); Booth v. Churner, 532 U.S. 731, 121 S.Ct. 1819,

1820,149 L.Ed.2d 958 (2001)(“Under 42 U.S.C. § 1997e(a), an inmate seeking only money

damages must complete any prison administrative process capable of addressing the inmate’s

complaint and providing some form of relief, even if the process does not make specific

provision for monetary relief.”). Exhaustion of administrative remedies is also required when

injunctive relief is requested. Goist v. U.S. Bureau of Prisons, 2002 WL 32079467, *4, fn.1

(D.S.C. Sep 25, 2002), aff’d, 54 Fed.Appx. 159 (4th Cir. 2003), cert. denied, 538 U.S. 1047, 123

S.Ct. 2111, 155 L.Ed.2d 1088 (2003). “[A] court may not excuse a failure to exhaust” because

the PLRA’s mandatory exhaustion scheme “foreclose[es] judicial discretion.” Ross v. Blake, ___

U.S. ___, 136 S.Ct. 1850, 1856-57, 195 L.Ed.2d 117 (2016)(“[A] court may not excuse a failure

to exhaust, even to take [special circumstances] into account.”). To the extent there is no

response to an administrative remedy within the requisite time period, an inmate should consider

such as a denial and proceed to the next level in the administrative remedy process. Plaintiff is

NOTIFIED that if he wishes to fully exhaust his administrative remedies prior to seeking relief,

he should voluntary dismiss this action and initiate a new action upon completion of the

administrative remedy process.

       Accordingly, it is hereby ORDERED that the Clerk mail a copy of this Order, a form

Complaint, and a blank Application to Proceed in Forma Pauperis to Plaintiff.

       ENTER: August 23, 2019.




                                               4
